Title: To Thomas Jefferson from Charles Willson Peale, 2 February 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Feby:. 2d. 1805.
                  
                  When I was writing the other day on the preservation of Furs, it was my intention to have mentioned the method of taking away the Smell from them, and as many kinds of them are very offensive, I have thought it deserving another letter—but perhaps when the Furriers make up dresses they may have followed the practice of taking away the disagreable Scent, by some means or other, of which I am Ignorant, and what I am about to say, may be of no use to you. Some years past I preserved a Skunk. it was very offensive, having heard that burying it in Earth would take away the Smell—I covered it with clay 12 hours, and when I took it up, could not find any sensible difference—and after I had mounted the Animal I exposed it in a high situation in the open air for near 3 weeks, a rainey spell coming on, was compeled to bring it into the House to keep it from being injured by the weather, it was still insufferable—and a thought came to my mind of trying what the Smoke of the Chimney would do—I held it in my hand a little above the fire in the flue of the chimney and I found in perhaps less than 30 minutes, all the natural Smell of the Animal was totally gone, and only the smell of Smoke remained. I was much pleased with the discovery, yet there may not be any thing new in it—fire is well known to be a great purifyir—
                  except friendly salutations and believe with much esteem yours
                  
                     CW Peale 
                     
                  
               